DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190095134) and in view of Ramalingam (US 20170068482), and further in view of Hara (US 9830983)

Claim 1.    Li discloses A storage device (e.g., SSD 140 storage device, para 0052 Fig. 2A), comprising:
a media unit, wherein a capacity of the media unit is divided into a plurality of zones (e.g., storage device 140 can include multiple channels, buffer 150 can include multiple zones 202, 204, 206, and 206 to accommodate multiple blocks, para 0052 Fig. 2A, para 0009); and

a controller coupled to the media unit, the controller configured to (e.g., controller 142, 0053 Fig. 1B):
retrieve a first command to write data to a first page in a first erase block of the media unit, the first erase block being disposed in a first zone of the plurality of zones (e.g., storage policy can allow controller 142 to accumulate data in a single zone, or spread data across the zones., Fig. 2A 0053; controller 142 transfers page 210 from zone 202 to page buffer 232.  The transferred data is programmed in flash die 162, 0054);

, write the data associated with the first command to the first page in the first erase block (e.g., If the accumulation buffer has accumulated the one block of data, the system transfers the block of data to a first block in the storage device from the accumulation buffer, 0006; programs the flash die to store the data page in the first block, 0007).

Li does not disclose, but Ramalingam discloses
	partially write the data associated with the first command to the first page in the first erase block, wherein the data associated with the first command is unreadable when partially written to the first erase block (e.g., programming routine commences at 251 with coarse tuning word line N. Further note that once the programming sequence commences, reads to the word lines N, N+1, and N+2 are held until the programming sequence is completed … delay issuance of reads until programming sequence is complete, 0023 )  and
	retrieve a second command to write data to a second page in the first erase block (e.g., coarse tuning word line N+1, 0023 Fig. 2b).

	in response to retrieving the second command, write the data associated with the first command to the first page in the first erase block, wherein the data associated with the first command is readable when written, the writing of the data associated with the first command being held until the second command is retrieved (e.g.,  programming routine continues at 253 with coarse tuning word line N+1, and then fining tuning word line N at 255, 0023, Fig. 2b;  host writes are buffered in a non-volatile media … PCMS can continue to accept writes while QLC interleaved write iteration is in progress., 0025).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Ramalingam providing the benefit of interleaved multi-step programming sequence of adjacent word lines (or pages) minimizes or otherwise reduces the impact on uncorrectable bit error rate due to programming in adjacent word lines causing a disturb effect on a previously programmed neighboring cell (see Ramalingam, 0005) multi-level cell programming can be carried out in a sequential process that interleaves intermediate and final programming steps of neighboring word line cells, and wherein all levels of a given multi-level storage cell are programmed before performing any reads (0008).

Li in view of Ramalingam does not disclose, but Hara discloses	
	wherein writing the data associated with the first command is triggered by retrieving the second command; in response to retrieving the second command (e.g., writing is executed with 3 program stages in such a manner that writing on an adjacent cell is executed after writing on a first stage (LM state), a return to the previous cell is executed, writing on further adjacent cell is executed again after writing on a second stage (foggy state), a return to the previous memory cell is executed again, and writing on a third stage (fine stage) is executed,… data can be read after the program of the fine stage col 10:15-48; memory controller 1 controls write of data on the nonvolatile memory 2 in response to a write command from the host, col 4:25-27).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with the coarse-fine programming as disclosed by Ramalingam with Hara, providing the benefit of data can be read after the program of the fine stage (see Hara, col 10:45-48), there is a method of splitting the program into a plurality of stages and executing the program of multi-stages at which a large change in charges between the stages is avoided. (col 11:40-44).


Claim 8.    Li discloses A storage device (e.g., SSD 140 storage device, para 0052 Fig. 2A),, comprising:
a media unit, wherein a capacity of the media unit is divided into a plurality of zones (e.g., storage device 140 can include multiple channels, buffer 150 can include multiple zones 202, 204, 206, and 206 to accommodate multiple blocks, para 0052 Fig. 2A, para 0009); and
a controller coupled to the media unit, the controller configured to (e.g., controller 142, 0053 Fig. 1B):
perform a first pass program of data associated with a first command to partially write the data to a first page in a first erase block of a first zone of the plurality of zones (e.g., storage policy can allow controller 142 to accumulate data in a single zone, or spread data across the zones., Fig. 2A 0053; controller 142 transfers page 210 from zone 202 to page buffer 232.  The transferred data is programmed in flash die 162, 0054);
perform the first pass program of data associated with (e.g., If the accumulation buffer has accumulated the one block of data, the system transfers the block of data to a first block in the storage device from the accumulation buffer, 0006; programs the flash die to store the data page in the first block, 0007).; and


Li does not disclose, but Ramalingam discloses
	partially write the data associated with the first command to the first page in the first erase block, wherein the data associated with the first command is unreadable upon performing the first pass program; wherein the data associated with the first command is readable when written (e.g., programming routine commences at 251 with coarse tuning word line N. Further note that once the programming sequence commences, reads to the word lines N, N+1, and N+2 are held until the programming sequence is completed … delay issuance of reads until programming sequence is complete, 0023 )  and
	a second command to partially write the data to a second page in the first erase block (e.g., coarse tuning word line N+1, 0023 Fig. 2b).

	a second command to partially write the data to a second page in the first erase block; in response to performing the first pass program of the data associated with the second command, perform a second pass program to write the data associated with the first command to the first page in the first erase block, the performing of the second pass program being delayed until the second command is retrieved (e.g.,  programming routine continues at 253 with coarse tuning word line N+1, and then fining tuning word line N at 255, 0023, Fig. 2b;  host writes are buffered in a non-volatile media … PCMS can continue to accept writes while QLC interleaved write iteration is in progress., 0025).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Ramalingam providing the benefit of interleaved multi-step programming sequence of adjacent word lines (or pages) minimizes or otherwise reduces the impact on uncorrectable bit error rate due to programming in adjacent word lines causing a disturb effect on a previously programmed neighboring cell (see Ramalingam, 0005) multi-level cell programming can be carried out in a sequential process that interleaves intermediate and final programming steps of neighboring word line cells, and wherein all levels of a given multi-level storage cell are programmed before performing any reads (0008).

Li in view of Ramalingam does not disclose, but Hara discloses
	wherein performing the second pass program to write the data associated with the first command is triggered by performing the first pass program of the data associated with the second command; in response to retrieving the second command (e.g., writing is executed with 3 program stages in such a manner that writing on an adjacent cell is executed after writing on a first stage (LM state), a return to the previous cell is executed, writing on further adjacent cell is executed again after writing on a second stage (foggy state), a return to the previous memory cell is executed again, and writing on a third stage (fine stage) is executed,… data can be read after the program of the fine stage col 10:15-48; memory controller 1 controls write of data on the nonvolatile memory 2 in response to a write command from the host, col 4:25-27).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with the coarse-fine programming as disclosed by Ramalingam with Hara, providing the benefit of data can be read after the program of the fine stage (see Hara, col 10:45-48), there is a method of splitting the program into a plurality of stages and executing the program of multi-stages at which a large change in charges between the stages is avoided. (col 11:40-44).


4.	Claims 2,9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190095134) and in view of Ramalingam (US 20170068482), and Hara (US 9830983), and further in view of Kanno (US 20190179567)

Claim 2.    Li in view of Ramalingam and Hara does not disclose, but Kanno discloses
	wherein the data associated with the first command is stored in a host device until the data associated with the first command is written to the first page upon receiving the second command (e.g., a predetermined storage area on the memory of the host 2 is used as a write buffer (hereinafter, referred to as a unified write buffer [UWB]) 2A, 0055).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, Ramalingam and Hara, with Kanno providing the benefit of managing write destination blocks allocated in NV memory (see Kanno, 0134) to reduce program disturbs (0052) using multi-step write operation (foggy-fine program operation, 0116).

Claim 9.     Li in view of Ramalingam and Hara does not disclose, but Kanno discloses
wherein the data associated with the first command is stored in a host device until the data associated with the first command is written to the first page upon performing the second pass program (e.g., a predetermined storage area on the memory of the host 2 is used as a write buffer (hereinafter, referred to as a unified write buffer [UWB]) 2A, 0055).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, in view of Ramalingam and Hara with Kanno providing the benefit of managing write destination blocks allocated in NV memory (see Kanno, 0134) to reduce program disturbs (0052) using multi-step write operation (foggy-fine program operation, 0116).


5.	Claims 3,10,15 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190095134) and in view of, and Ramalingam (cited above), and Hara (cited above), and further in view of Helmick (US 20170300263)

Claim 3.    Li does not disclose, but Ramalingam discloses
	partially written (e.g., wherein each word line is initially coarse programmed , 0017) and
	wherein the controller is further configured to signal a completion of the first command after writing the data associated with the first command to the first page (e.g., Once data is written in the second array, processor 101 may send an acknowledgement to the host to indicate that the data transfer is complete., 0017).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Ramalingam providing the benefit of interleaved multi-step programming sequence of adjacent word lines (or pages) minimizes or otherwise reduces the impact on uncorrectable bit error rate due to programming in adjacent word lines causing a disturb effect on a previously programmed neighboring cell (see Ramalingam, 0005) multi-level cell programming can be carried out in a sequential process that interleaves intermediate and final programming steps of neighboring word line cells, and wherein all levels of a given multi-level storage cell are programmed before performing any reads (0008).

Li in view of Ramalingam does not disclose, but Hara discloses, 
wherein the data associated with the first command to the first page in the first erase block,  before receiving the second command (e.g., During the first stage, the control unit applies voltages to the first word line and the bit lines based on the first page of data to maintain threshold voltages for a first group of the first memory cells and shift the threshold voltages for a second group of the first memory cells above a first threshold, col 3:55-67).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Ramalingam with Hara, providing the benefit of data can be read after the program of the fine stage (see Hara, col 10:45-48), there is a method of splitting the program into a plurality of stages and executing the program of multi-stages at which a large change in charges between the stages is avoided. (col 11:40-44).


Li in view of Ramalingam and Harra does not disclose, but Helmick discloses, wherein the controller is further configured to:
	at a first voltage target applied for a first amount of time , wherein the data associated with the first command is written to the first page at a second voltage target applied for a second amount of time greater than the first amount of time; and (e.g., command type throttling may include changing a segmented or continuous command.  The may apply to both program and erase commands.  segmented commands may include a series of incremental programs that may step toward the voltage to be reached.  During throttling, the segment amounts (e.g. voltage increments) may be modified.  In throttling, a slightly lower voltage may be applied that moves into a program status more slowly., 0063).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Ramalingam and Harra, with Helmick providing the benefit of command queue throttling of a memory device, reducing the number of commands to the memory device (Helmick, 0003) by modification of parameters such as operating voltage (0004, 0059 Fig. 7).

Claim 10 is rejected for reasons similar to claim 3 above.


Claim 15.    Li discloses A storage device (e.g., SSD 140 storage device, para 0052 Fig. 2A),, comprising:
a media unit, wherein a capacity of the media unit is divided into a plurality of zones (e.g., storage device 140 can include multiple channels, buffer 150 can include multiple zones 202, 204, 206, and 206 to accommodate multiple blocks, para 0052 Fig. 2A, para 0009); and
a controller coupled to the media unit, the controller configured to (e.g., controller 142, 0053 Fig. 1B):
retrieve a first command to write data to a first page in a first erase block of the media unit, the first erase block being disposed in a first zone of the plurality of zones (e.g., storage policy can allow controller 142 to accumulate data in a single zone, or spread data across the zones., Fig. 2A 0053; controller 142 transfers page 210 from zone 202 to page buffer 232.  The transferred data is programmed in flash die 162, 0054);

write the data associated with the first command to the first page in the first erase block (e.g., If the accumulation buffer has accumulated the one block of data, the system transfers the block of data to a first block in the storage device from the accumulation buffer, 0006; programs the flash die to store the data page in the first block, 0007)..

Li does not disclose, but Ramalingam discloses
	partially write the data associated with the first command to the first page in the first erase block, wherein the data associated with the first command is
unreadable when partially written to the first erase block, wherein the data associated with the second command is unreadable when partially written to the first erase block; and in response to retrieving the second command, write the data associated with the first command to the first page in the first erase block, wherein the data associated with the first command is readable when written in response to retrieving the second command (e.g., programming routine commences at 251 with coarse tuning word line N. Further note that once the programming sequence commences, reads to the word lines N, N+1, and N+2 are held until the programming sequence is completed … delay issuance of reads until programming sequence is complete, 0023 )  and
	retrieve a second command to write data to a second page in the first erase block (e.g., coarse tuning word line N+1, 0023 Fig. 2b).
	partially write the data associated with the second command to the second page in the first erase block at the first voltage target (e.g., programming routine continues at 257 with coarse tuning word line N+2, and then fine tuning word line N+1 at 259. N, 0023 Fig. 2b);  
	in response to retrieving the second command, write the data associated with the first command to the first page in the first erase block, wherein the data associated with the first command is readable when written, wherein writing the data associated with the first command is held until the second command is retrieved (e.g.,  programming routine continues at 253 with coarse tuning word line N+1, and then fining tuning word line N at 255, 0023, Fig. 2b;  host writes are buffered in a non-volatile media … PCMS can continue to accept writes while QLC interleaved write iteration is in progress., 0025).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Ramalingam providing the benefit of interleaved multi-step programming sequence of adjacent word lines (or pages) minimizes or otherwise reduces the impact on uncorrectable bit error rate due to programming in adjacent word lines causing a disturb effect on a previously programmed neighboring cell (see Ramalingam, 0005) multi-level cell programming can be carried out in a sequential process that interleaves intermediate and final programming steps of neighboring word line cells, and wherein all levels of a given multi-level storage cell are programmed before performing any reads (0008).


Li in view of Ramalingam does not disclose, but Hara discloses	 
	wherein writing the data associated with the first command is triggered by retrieving the second command; in response to retrieving the second command (e.g., writing is executed with 3 program stages in such a manner that writing on an adjacent cell is executed after writing on a first stage (LM state), a return to the previous cell is executed, writing on further adjacent cell is executed again after writing on a second stage (foggy state), a return to the previous memory cell is executed again, and writing on a third stage (fine stage) is executed,… data can be read after the program of the fine stage col 10:15-48; memory controller 1 controls write of data on the nonvolatile memory 2 in response to a write command from the host, col 4:25-27).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, Ramalingam with Hara, providing the benefit of data can be read after the program of the fine stage (see Hara, col 10:45-48), there is a method of splitting the program into a plurality of stages and executing the program of multi-stages at which a large change in charges between the stages is avoided. (col 11:40-44).

Li in view of Ramalingam and Hara does not disclose, but Helmick discloses, wherein the controller is further configured to:
	at a first voltage target applied for a first amount of time , at the first voltage target wherein the data associated with the first command is written to the first page at a second voltage target applied for a second amount of time, the second amount of time being greater than the first amount of time and (e.g., command type throttling may include changing a segmented or continuous command.  The may apply to both program and erase commands.  segmented commands may include a series of incremental programs that may step toward the voltage to be reached.  During throttling, the segment amounts (e.g. voltage increments) may be modified.  In throttling, a slightly lower voltage may be applied that moves into a program status more slowly., 0063).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Ramalingam and Hara, with Helmick providing the benefit of command queue throttling of a memory device, reducing the number of commands to the memory device (Helmick, 0003) by modification of parameters such as operating voltage (0004, 0059 Fig. 7).

6.	Claims 4-7, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190095134) and in view of, and Ramalingam (cited above), and Hara (cited above), and further in view of Helmick (US 20170300263) and further in view of Oshinsky (US 20180060232)

Claim 4.    Li in view of Ramalingam does not disclose, but Hara discloses
	wherein writing the data associated with the second command is triggered by retrieving the data of the third command (e.g., writing is executed with 3 program stages in such a manner that writing on an adjacent cell is executed after writing on a first stage (LM state), a return to the previous cell is executed, writing on further adjacent cell is executed again after writing on a second stage (foggy state), a return to the previous memory cell is executed again, and writing on a third stage (fine stage) is executed,… data can be read after the program of the fine stage col 10:15-48; memory controller 1 controls write of data on the nonvolatile memory 2 in response to a write command from the host, col 4:25-27).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Ramalingam with Hara, providing the benefit of data can be read after the program of the fine stage (see Hara, col 10:45-48), there is a method of splitting the program into a plurality of stages and executing the program of multi-stages at which a large change in charges between the stages is avoided. (col 11:40-44).


 Li in view of Ramalingam, Hara and Helmick does not disclose, but Oshinsky discloses
wherein the controller is further configured to: retrieve a third command to write data to a third page in the first erase block after signaling the completion of the first command; in response to retrieving the third command, write the data associated with the second command to the second page in the first erase block; and signal a completion of the second command (e.g., FIG. 2 illustrates an example host device 102 that has submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3, SQ.sub.4 and completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3, CQ.sub.4.  each of submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3 and SQ.sub.4 is a circular buffer that may be used to store one or more pending commands, and each of completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3 and CQ.sub.4 is a circular buffer that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3 and SQ.sub.4.  Other types of queues may be used for submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3, SQ.sub.4 and completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3, CQ.sub.4, para 0026).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, Ramalingam, Hara and Helmick with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 5.  Li in view of Ramalingam and Hara does not disclose, but Helmick discloses, wherein the controller is further configured to:
	At the a first voltage target applied for the first amount of time, , wherein the data associated with the second command is written to the second page at the second voltage target applied for the second amount of time that is greater than the first amount of time; and (e.g., command type throttling may include changing a segmented or continuous command.  The may apply to both program and erase commands.  segmented commands may include a series of incremental programs that may step toward the voltage to be reached.  During throttling, the segment amounts (e.g. voltage increments) may be modified.  In throttling, a slightly lower voltage may be applied that moves into a program status more slowly., 0063).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, and Ramalingam and Hara, with Helmick providing the benefit of command queue throttling of a memory device, reducing the number of commands to the memory device (Helmick, 0003) by modification of parameters such as operating voltage (0004, 0059 Fig. 7).

 Li in view of Ramalingam, Hara and Helmick does not disclose, but Oshinsky discloses, 
wherein the controller is further configured to: partially write the data associated with the second command to the second page in the first erase block before retrieving the third command (e.g., At step 606, prior to completing execution of the first flush command, the data storage device receives or retrieves one or more write commands from host device 102, prior to completing writing first data to non-volatile memory 108, para 0077).
	signal a completion of the second command after writing the data associated with the second command to the second page (e.g., after executing a pending command, command processor 118 sends host device 102 a "completed indication" to indicate that the pending command is complete, 0024; completion queues CQ.sub.1, CQ.sub.2, .  . . , CQ.sub.N that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N, 0025, 0031).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, Ramalingam, Hara and Helmick with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).


Claim 6.      Li in view of Ramalingam, Hara and Helmick does not disclose, but Oshinsky discloses, 
wherein the data associated with the second command is stored in a host device until the data associated with the second command is written to the second page at the second voltage target (e.g., host device 102 stores the generated commands as pending commands in one or more submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N.  each write command has associated pending data 116 to be written to non-volatile memory 108 of the data storage device 104, para 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, Ramalingam, Hara and Helmick with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 7.    Li in view of Ramalingam does not disclose, but Hara discloses
	wherein writing the data associated with the third command is triggered by retrieving the fourth command (e.g., writing is executed with 3 program stages in such a manner that writing on an adjacent cell is executed after writing on a first stage (LM state), a return to the previous cell is executed, writing on further adjacent cell is executed again after writing on a second stage (foggy state), a return to the previous memory cell is executed again, and writing on a third stage (fine stage) is executed,… data can be read after the program of the fine stage col 10:15-48; memory controller 1 controls write of data on the nonvolatile memory 2 in response to a write command from the host, col 4:25-27).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, Ramalingam with Hara, providing the benefit of data can be read after the program of the fine stage (see Hara, col 10:45-48), there is a method of splitting the program into a plurality of stages and executing the program of multi-stages at which a large change in charges between the stages is avoided. (col 11:40-44).


Li in view of Kanno, Hara and Helmick does not disclose, but Oshinsky discloses, 

retrieve a fourth command to write data to a fourth page in the first erase block after writing the second completion signal; in response to retrieving the fourth command, write the data associated with the third command to the third page in the first erase block; and signal a completion of the third command (e.g., FIG. 2 illustrates an example host device 102 that has submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3, SQ.sub.4 and completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3, CQ.sub.4.  each of submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3 and SQ.sub.4 is a circular buffer that may be used to store one or more pending commands, and each of completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3 and CQ.sub.4 is a circular buffer that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3 and SQ.sub.4.  Other types of queues may be used for submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3, SQ.sub.4 and completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3, CQ.sub.4, para 0026).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, Kanno, Hara and Helmick with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).


Claim 16.    Li does not disclose, but Oshinsky discloses
wherein the data associated with the first command is stored in a host device until the data associated with the first command is written at the second voltage target (e.g., host device 102 stores the generated commands as pending commands in one or more submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N.  each write command has associated pending data 116 to be written to non-volatile memory 108 of the data storage device 104, para 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 17.    Li does not disclose, but Oshinsky discloses, 
retrieve a third command to write data to a third page in the first erase block after writing the first completion entry corresponding to the first write command; and partially write the data associated with the third command to the third page in the first erase block (e.g., At step 606, prior to completing execution of the first flush command, the data storage device receives or retrieves one or more write commands from host device 102, prior to completing writing first data to non-volatile memory 108, para 0077).
write a first completion entry corresponding to the first command after writing the data associated with the first command to the first page (e.g., after executing a pending command, command processor 118 sends host device 102 a "completed indication" to indicate that the pending command is complete, 0024; completion queues CQ.sub.1, CQ.sub.2, .  . . , CQ.sub.N that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N, 0025, 0031).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Li in view of Ramalingam and Hara does not disclose, but Helmick discloses, wherein the controller is further configured to:
	at the first voltage target (e.g., command type throttling may include changing a segmented or continuous command.  The may apply to both program and erase commands.  segmented commands may include a series of incremental programs that may step toward the voltage to be reached.  During throttling, the segment amounts (e.g. voltage increments) may be modified.  In throttling, a slightly lower voltage may be applied that moves into a program status more slowly., 0063).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Ramalingam and Hara with Helmick providing the benefit of command queue throttling of a memory device, reducing the number of commands to the memory device (Helmick, 0003) by modification of parameters such as operating voltage (0004, 0059 Fig. 7).

Claim 18. Li in view of Ramalingam does not disclose, but Hara discloses
	wherein writing the data associated with the third command is triggered by retrieving the fourth command (e.g., writing is executed with 3 program stages in such a manner that writing on an adjacent cell is executed after writing on a first stage (LM state), a return to the previous cell is executed, writing on further adjacent cell is executed again after writing on a second stage (foggy state), a return to the previous memory cell is executed again, and writing on a third stage (fine stage) is executed,… data can be read after the program of the fine stage col 10:15-48; memory controller 1 controls write of data on the nonvolatile memory 2 in response to a write command from the host, col 4:25-27).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Ramalingam with Hara, providing the benefit of data can be read after the program of the fine stage (see Hara, col 10:45-48), there is a method of splitting the program into a plurality of stages and executing the program of multi-stages at which a large change in charges between the stages is avoided. (col 11:40-44).
    
Li in view of Ramalingam and Hara does not disclose, but Helmick discloses, wherein the controller is further configured to:
	at the second voltage target (e.g., command type throttling may include changing a segmented or continuous command.  The may apply to both program and erase commands.  segmented commands may include a series of incremental programs that may step toward the voltage to be reached.  During throttling, the segment amounts (e.g. voltage increments) may be modified.  In throttling, a slightly lower voltage may be applied that moves into a program status more slowly., 0063).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Ramalingam and Hara with Helmick providing the benefit of command queue throttling of a memory device, reducing the number of commands to the memory device (Helmick, 0003) by modification of parameters such as operating voltage (0004, 0059 Fig. 7).

Li in view of Ramalingam and Harra and Helmick does not disclose, but Oshinsky discloses, 
in response to retrieving the third command, write the data associated with the second command to the second page in the first erase block (e.g., At step 606, prior to completing execution of the first flush command, the data storage device receives or retrieves one or more write commands from host device 102, prior to completing writing first data to non-volatile memory 108, para 0077).
signal a completion of the second command (e.g., after executing a pending command, command processor 118 sends host device 102 a "completed indication" to indicate that the pending command is complete, 0024; completion queues CQ.sub.1, CQ.sub.2, .  . . , CQ.sub.N that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N, 0025, 0031).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li,  with Ramalingam, Harra and Helmick, with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 19.    Li in view of Ramalingam and Harra and Helmick does not disclose, but Oshinsky discloses
wherein the data associated with the second command is stored in a host device until the data associated with the second command is written at the second voltage target command (e.g., host device 102 stores the generated commands as pending commands in one or more submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N.  each write command has associated pending data 116 to be written to non-volatile memory 108 of the data storage device 104, para 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, Ramalingam and Harra and Helmick with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 20.   Li in view of Ramalingam, and Hara does not disclose, but Helmick discloses, wherein the controller is further configured to:
	at the first voltage target; at the second voltage target (e.g., command type throttling may include changing a segmented or continuous command.  The may apply to both program and erase commands.  segmented commands may include a series of incremental programs that may step toward the voltage to be reached.  During throttling, the segment amounts (e.g. voltage increments) may be modified.  In throttling, a slightly lower voltage may be applied that moves into a program status more slowly., 0063).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, Ramalingam and Hara, with Helmick providing the benefit of command queue throttling of a memory device, reducing the number of commands to the memory device (Helmick, 0003) by modification of parameters such as operating voltage (0004, 0059 Fig. 7).


 Li in view of Ramalingam and Harra and Helmick does not disclose, but Oshinsky discloses
retrieve a fourth command to write data to a fourth page in the first erase block after writing the second completion signal corresponding to the second write command;
in response to retrieving the fourth command, write the data associated with the third command to the third page in the first erase block (e.g., FIG. 2 illustrates an example host device 102 that has submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3, SQ.sub.4 and completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3, CQ.sub.4.  each of submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3 and SQ.sub.4 is a circular buffer that may be used to store one or more pending commands, and each of completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3 and CQ.sub.4 is a circular buffer that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3 and SQ.sub.4.  Other types of queues may be used for submission queues SQ.sub.1, SQ.sub.2, SQ.sub.3, SQ.sub.4 and completion queues CQ.sub.1, CQ.sub.2, CQ.sub.3, CQ.sub.4, para 0026).
partially write the data associated with the fourth command to the fourth page in the first erase block (e.g., At step 606, prior to completing execution of the first flush command, the data storage device receives or retrieves one or more write commands from host device 102, prior to completing writing first data to non-volatile memory 108, para 0077);
signal a completion of the second command (e.g., after executing a pending command, command processor 118 sends host device 102 a "completed indication" to indicate that the pending command is complete, 0024; completion queues CQ.sub.1, CQ.sub.2, .  . . , CQ.sub.N that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N, 0025, 0031).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, in view of Ramalingam and Harra and Helmick with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

7.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190095134) and in view of, and Ramalingam (cited above), and Hara (cited above), and further in view of Oshinsky (US 20180060232)

Claim 11.    Li in view of Ramalingam and Hara does not disclose, but Oshinsky discloses
signal a completion of the first command after the second pass program of the data associated with the first command is complete  (e.g., after executing a pending command, command processor 118 sends host device 102 a "completed indication" to indicate that the pending command is complete, 0024; completion queues CQ.sub.1, CQ.sub.2, .  . . , CQ.sub.N that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N, 0025, 0031).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, in view of Ramalingam and Hara with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 12.    Li in view of Ramalingam does not disclose, but Hara discloses
	wherein writing the data associated with the second command is triggered by retrieving the data of the third command (e.g., writing is executed with 3 program stages in such a manner that writing on an adjacent cell is executed after writing on a first stage (LM state), a return to the previous cell is executed, writing on further adjacent cell is executed again after writing on a second stage (foggy state), a return to the previous memory cell is executed again, and writing on a third stage (fine stage) is executed,… data can be read after the program of the fine stage col 10:15-48; memory controller 1 controls write of data on the nonvolatile memory 2 in response to a write command from the host, col 4:25-27).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, Ramalingam with Hara, providing the benefit of data can be read after the program of the fine stage (see Hara, col 10:45-48), there is a method of splitting the program into a plurality of stages and executing the program of multi-stages at which a large change in charges between the stages is avoided. (col 11:40-44).

Li in view of Ramalingam and Hara does not disclose, but Oshinsky discloses
perform the first pass program of data associated with the third command to partially write the data to the third page in the first erase block;  (e.g., At step 606, prior to completing execution of the first flush command, the data storage device receives or retrieves one or more write commands from host device 102, prior to completing writing first data to non-volatile memory 108, para 0077);
retrieve a third command to write data to a third page in the first erase block (e.g., data in write cache 122 may include one or more partial write blocks, 0030 Fig. 1; multiple flush commands are received or retrieved by a data storage device, 0010)  and

	in response to retrieving the third command, perform the second pass program to write the data associated with the second command to the second page in the first erase block (e.g., After data added to write cache 122 are aggregated to fill a write block, controller 106 writes the full write block to non-volatile memory 108, para 0030).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, in view of Ramalingam and Hara with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 13.    Li in view of Ramalingam and Hara does not disclose, but Oshinsky discloses
signal a completion of the second command after the data associated with the second command is written to the second page (e.g., after executing a pending command, command processor 118 sends host device 102 a "completed indication" to indicate that the pending command is complete, 0024; completion queues CQ.sub.1, CQ.sub.2, .  . . , CQ.sub.N that may be used to indicate completion status associated with pending commands stored in corresponding submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N, 0025, 0031).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, in view of Ramalingam and Hara with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Claim 14.    Li in view of Ramalingam and Hara does not disclose, but Oshinsky discloses
wherein the data associated with the second command is stored in a host device until the data associated with the second command is written to the second page upon performing the second pass program (e.g., host device 102 stores the generated commands as pending commands in one or more submission queues SQ.sub.1, SQ.sub.2, .  . . , SQ.sub.N.  each write command has associated pending data 116 to be written to non-volatile memory 108 of the data storage device 104, para 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, in view of Ramalingam and Hara with Oshinsky, providing the benefit of reducing a number of flush commands executed by a data storage device to write data in cache to non-volatile memory (Oshinsky, 0010), where host generates commands that are stored as pending commands in submission queue(s) (0022).

Response to Arguments
Applicant's arguments filed 8/25/2021 (7/16/2021) have been fully considered but they are not persuasive. 

For claims 1 and 8 and 15, Applicant argues that the cited references do not disclose the amended limitations.

In this OA, the amended limitations are rejected under Ramalingam in combination with Li and Hara (and Helmick for claim 15).  Specifically, 

Li does not disclose, but Ramalingam discloses
	partially write the data associated with the first command to the first page in the first erase block, wherein the data associated with the first command is unreadable when partially written to the first erase block (e.g., programming routine commences at 251 with coarse tuning word line N. Further note that once the programming sequence commences, reads to the word lines N, N+1, and N+2 are held until the programming sequence is completed … delay issuance of reads until programming sequence is complete, 0023 )  and
	retrieve a second command to write data to a second page in the first erase block (e.g., coarse tuning word line N+1, 0023 Fig. 2b).

	in response to retrieving the second command, write the data associated with the first command to the first page in the first erase block, wherein the data associated with the first command is readable when written, the writing of the data associated with the first command being held until the second command is retrieved (e.g.,  programming routine continues at 253 with coarse tuning word line N+1, and then fining tuning word line N at 255, 0023, Fig. 2b;  host writes are buffered in a non-volatile media … PCMS can continue to accept writes while QLC interleaved write iteration is in progress., 0025).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the SSD storage device that accumulates data in zones then transfers to flash dies as disclosed by Li, with Ramalingam providing the benefit of interleaved multi-step programming sequence of adjacent word lines (or pages) minimizes or otherwise reduces the impact on uncorrectable bit error rate due to programming in adjacent word lines causing a disturb effect on a previously programmed neighboring cell (see Ramalingam, 0005) multi-level cell programming can be carried out in a sequential process that interleaves intermediate and final programming steps of neighboring word line cells, and wherein all levels of a given multi-level storage cell are programmed before performing any reads (0008).


	Applicant’s arguments for dependent claims 2-7, 9-14, 16-20 are based on dependency from claims 1, 8 and 15, addressed above.

Other References:
1.  Kanno (US 20190179751)
2. Shaharabany  (US 20160070488)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GAUTAM SAIN/Primary Examiner, Art Unit 2135